DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed September 27, 2011.  Claims 1-17 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	On page 6 of the response, Applicant argue that “Yang uses diffeomorphic
principles for image registration. An entire encoder-decoder network is formed to
implement diffeomorphic-based prediction of displacement parameters (e.g.,
momentum or velocity). Yang makes the entire network perform diffeomorphic
prediction. Yang does not have a network having a diffeomorphic layer”; however, the Examiner disagrees. Whether the entire network perform the function or layer is immaterial as the claim does not stipulate as such. Thus, Yang clearly teaches training “the prediction network using training images and the ground truth initial momentum obtained by numerical optimization of the Large Deformation Diffeomorphic Metric Mapping (LDDMM) registration mode” and “3. Use the moving images and the warped-claim 5 to further is argument stated above and that “(i.e., no velocity prediction within the network for feeding to a diffeomorphic layer)”; however, this limitation is not found in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Further on page 6, Applicant argue that Yang does not teach machine-learned neural network having been trained to generate a warped image using velocities estimated from the first and second images  and using a diffeomorphic deformation field determined from the velocities; however, the Examiner disagrees. Yang clearly teaches training “the prediction network using training images and the ground truth initial momentum obtained by numerical optimization of the Large Deformation Diffeomorphic Metric Mapping (LDDMM) registration mode” and “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network” (see  section 2.3, [p][003]). 
 	On page 7, Applicant argues that Yang does not teach the method wherein determining comprises determining with the diffeomorphic layer of the deep machine-learned network comprising an integration layer configured to integrate velocities as recited by claim 3; however, the Examiner disagrees. Yang clearly teach that the 
  	On page 7, Applicant argues that Yang does not teach Zhao does not teach the method wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring, as recited in claim 4; however, the Examiner disagrees. Zhao discloses a two-layer deep adaptive registration framework method including wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring (see Algorithm 1 on page 6). 
 	On page 7, Applicant argues that Yang does not teach the method wherein determining comprises determining with the deep machine-learned network comprising a fully convolutional encoder-decoder network having been trained to output velocities by location from the scan data of the first and second sets and the diffeomorphic layer configured to receive the velocities and output the displacements from the velocities, as recited in claim 5; however, the Examiner disagree. Yang clearly teach this limitation in Fig. 3.
 	On page 7, Applicant argues that Yang nor Sommer singular or in combination does not teach the method wherein determining comprises determining with the deep machine-learned network comprising a sequence of two or more diffeomorphic networks at different scales, as recited by claim 7; however, the Examiner disagrees.  Sommer discloses an image registration method includes a sequence of two or more diffeomorphic networks at different scales (see abstract).

 	On page 8, Applicant argues that Yang in view of Morra does not teach the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric and wherein the training includes a regularizer  as recited by claim 10; however, the Examiner disagrees.  Yang teaches the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric (note that the prediction model is trained to match the initial momentum – see section 3.2.3) however, does not expressly disclose wherein the training includes a regularizer. This the Examiner introduce Morra who discloses a machine learning for brain image segmentation including wherein the training includes a regularizer (see page 12, Bayesian Problem Formulation, [p][002]). Therefore, the combination of Yang in view of Morra discloses the limitation of claim 10.
 	On page 8, Applicant argues that Yang does not teach the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric comprising a differentiable metric as recited by claim 11; however, the Examiner disagree. Yang clearly teach a prediction+plus network matching (see section 3.2.2, [p][002]).
claim 14; however, the Examiner disagrees. Yang clearly teaches  the mapping is gained by integration of a spatio-temporal velocity field v(x, t) for unit time (see section 2.1, [p][002]).
 	On page 8, Applicant argues that Yang does not teach the method wherein the machine-learned neural network further comprises a warping layer configured to generate the warped image from the diffeomorphic deformation field, as recited by claim 15; however, the Examiner disagrees. Yang  teaches in  using “the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network” (see section 2.3, [p][003]).
 	On page 9, Applicant argues that Yang nor Sommer singular or in combination  teach the medical imaging system wherein the machine-learned neural network comprises a multi-scale network, as recited by claim 16; however, the Examiner disagrees.  Sommer discloses an image registration method includes wherein the machine-learned neural network comprises a multi-scale network (see abstract). Thus the combination of Yang and Sommer as a whole teach the limitation of claim 16. 


 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach).
 	As to independent claim 1, Yang discloses a method for registration with a medical imaging system (fast deformable image registration method – see abstract), the method comprising: acquiring first and second sets of scan data representing a patient (target and moving images – see Fig. 2);  determining displacements of the registration of the scan data of the first set with the scan data of the second set (find a deformation map which maps the moving image to the target image – see section 2.1, [p][001]), the  and generating an image of the patient from the displacements (see Fig 9).

 	As to claim 2, Yang discloses the method wherein  acquiring comprises scanning the patient with different modalities and/or at different times (see section 3.3, [p][001] – “demonstrates the capability of our network architecture to implicitly learn the complex similarity measure between two modalities”).

 	As to claim 3, Yang discloses the method wherein determining comprises determining with the diffeomorphic layer of the deep machine-learned network comprising an integration layer configured to integrate velocities (note that the mapping is gained by integration of a spatio-temporal velocity field v(x, t) for unit time – see section 2.1, [p][002]).
  	
Yang discloses the method wherein determining comprises determining with the deep machine-learned network comprising a fully convolutional encoder-decoder network having been trained to output velocities by location from the scan data of the first and second sets and the diffeomorphic layer configured to receive the velocities and output the displacements from the velocities (see Fig. 3).

 	As to claim 6, Yang discloses the method wherein generating the image comprises generated generating a warped image from the determined displacements (see section 2.3, [p][003] -  “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”).

 	As to claim 8, Yang discloses the method wherein determining comprises determining with the deep machine-learned network having been trained with ground truth deformations in supervised learning (note that the training of the network include ground truth image momentum – see section 2.3, [p][003]).

 	As to independent claim 12, Yang discloses a medical imaging system for image registration (fast deformable image registration system – see abstract), the medical imaging system comprising: a medical scanner (magnetic resonance (MR) imaging – see section 1, [p][002])configured to generate a first image from a scan a patient (target and moving images – see Fig. 2); an image processor configured to apply a machine-

 	As to claim 13, Yang teaches the medical imaging system wherein the machine-learned neural network generates the warped image in a single forward evaluation (note that in the correction network the “complete iterative numerical approach typically used for LDDMM registration is replaced by a single prediction step” – see section 2.3, [p][001]).

 	As to claim 14, Yang teaches the medical imaging system wherein the machine-learned neural network comprises an encoder-decoder network having been trained to estimate the velocities and an integration layer configured to generate the diffeomorphic 

 	As to claim 15, Yang teaches the method wherein the machine-learned neural network further comprises a warping layer configured to generate the warped image from the diffeomorphic deformation field (see section 2.3, [p][003] -  “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as Zhoa et al (NPL titled: Deep Adaptive Log-Demons: Diffeomorphic Image Registration with Very Large Deformations).
 	As to claim 4, Yang does not teach the method wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring.
 	Zhao discloses a two-layer deep adaptive registration framework method including wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring (see Algorithm 1 on page 6).
 	Yang and Zhoa are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the two-layer deep adaptive registration framework of Zhoa into the fast deformable image registration method of Yang to provide a  two-layer deep adaptive registration framework which firstly accurately classifies the rotation parameter through multilayer convolutional neural networks (CNNs) and then identifies scale and translation parameters separately (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning Sommer et al (NPL titled: Sparse Multi-Scale Diffeomorphic Registration: the Kernel Bundle Framework).
 	As to claim 7, Yang does not teach the method wherein determining comprises determining with the deep machine-learned network comprising a sequence of two or more diffeomorphic networks at different scales. 
 	Sommer discloses an image registration method includes a sequence of two or more diffeomorphic networks at different scales (see abstract).
 Yang & Sommer  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of Zhoa to include the image registration method of Sommer to allow multiple kernels at multiple scales to be incorporated in the registration (see abstract). Therefore, it would have been obvious to combine Yang with Sommer  to obtain the invention as specified in claim 7.

	As to claim 16, Yang does not teach the medical imaging system wherein the machine-learned neural network comprises a multi-scale network.
 	Sommer discloses the medical imaging system wherein the machine-learned neural network comprises a multi-scale network (see abstract).
 	Therefore combining Yang and Sommer would meet the claim limitations for the same reasons as previously discussed in claim 7.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claims 1 and 12  in view Morra et al (NPL titled: Machine Learning for Brain Image Segmentation).
 	As to claim 9, Yang discloses the method wherein determining comprises determining with the deep machine-learned network having been trained with a similarity metric (see section 3.2.3, [p][001] – where the prediction method is match with the trained to match the LDDMM optimization results); however, does not expressly disclose unsupervised learning.
 	Morra discloses a machine learning for brain image segmentation including unsupervised learning (see page 9, Limitations – where “if these patterns are inexactly or irregularly captured by the expert raters, the patterns will not be learned well and the resulting model will suffer, though unsupervised and weakly supervised methods can help with incomplete or inconsistent data”).
Yang & Morra  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of Zhoa to include the machine learning for brain image segmentation of Morra so that “if these patterns are inexactly or irregularly captured by the expert raters, the patterns will not be learned well and the resulting model will suffer, though unsupervised and weakly supervised methods can help with incomplete or inconsistent data” (see page 9, Limitation). Therefore, it would have been obvious to combine Yang with Morra  to obtain the invention as specified in claim 9.

 	As to claim 10, Yang teaches the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric (note that the prediction model is trained to match the initial momentum – see section 3.2.3) however, does not expressly disclose wherein the training includes a regularizer. Morra discloses a machine learning for brain image segmentation including wherein the training includes a regularizer (see page 12, Bayesian Problem Formulation, [p][002]). 
 	Therefore combining Yang and Morra would meet the claim limitations for the same reasons as previously discussed in claim 9.

 	As to claim 11, Yang teaches the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric comprising a differentiable metric (prediction+plus network matching -  see section 3.2.2, [p][002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claim 12  in view Liu et al (Pub No.: 2018/0089530).
 	As to claim 17, Yang does not teach the system wherein the machine-learned neural network was trained with unsupervised learning using a pre-training defined similarity metric.

 	Yang & Liu  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of Zhoa to include the landmark detection system of Liu for “training in an offline training stage prior to the landmark detection in received medical image” in order  “to discover powerful image features from the input image data” (see [p][0022]). Therefore, it would have been obvious to combine Yang with Liu  to obtain the invention as specified in claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        December 10, 2021